IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

HANDY WALKER III,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-5573

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 17, 2015.

An appeal from an order of the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

Handy Walker III, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C. J., MARSTILLER, and OSTERHAUS, JJ., CONCUR.